DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both the wig base and false hairs. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a clear distinction between the relationship of the ‘wearing portion’ and the ‘hair portion’; the clamping of hairs and the taper of the hairs must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figures 3, 5 and 9-21(b) are objected to because of the impermissible use of text in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the “hair portion” is cut in Line 4, however in Line 3 of the claim, recites that hairs are a separate element attached to the hair portion. Applicant only provides for hairs themselves to be cut to face the user (see Page 13 of the Specification) thus it is unclear how the ‘hair portion’ can be cut, when hairs have been separately designated by the claim. Similarly, it is unclear how the cut, as claimed in claims 9-16 provide a tapered shape to project, as it is unclear what is being cut, and what the tapering is relative to.
Claim 2 recites the limitation "the hairs" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as it is unclear which hairs are being referred to. Similarly, it is unclear which hairs are referred to in claims 3 and 4 at lines 2 and 3, and whether they are the same element.
Claim 17, line 1, “the wig” has insufficient antecedent basis in the claim, as such claim is an independent claim with no prior dependency to provide an antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lane (US Pat # 3,077,891).
In regards to claims 1-8, Lane teaches a wig comprising a wig base (22) having a wearing portion (Figure 10 and or 11, at center of 22) to be worn on a head (Figure 13); and a hair portion (Figure 12) having hairs affixed to the wig base; and wherein the hair portion being cut (Col 3, Lines 55-60) such that at least one part of a first hair portion that is located on the head when the wig is worn on the head is configured to project toward the head (Figure 12 at 28b and Col 3, Lines 50-55);
wherein the wig base has an area with the hairs affixed thereto (Figure 12), the area having an outline that is at least partially formed in an arcuate shape (see Figure 10 and Col 3, Lines 40-41);
wherein the wearing portion is configured to clamp hairs to be worn on a head (as it is secured to the head, clamping any existing hairs to the users head); and the wearing portion has a protection layer (34) at least partly disposed thereon to protect the hairs.

Regarding claim 17, Lane teaches a method for producing a wig, comprising: preparing a wearing portion (24) to be worn on a head; a step for preparing a wig base (22), the wig base being to have the wearing portion attached thereto and to have hairs affixed thereto (see Figure 12); attaching the wearing portion to the wig base (as shown in Figures 11 and 12); preparing a hair portion, the hair portion being cut (Col 3, Lines 55-60) such that at least one portion of hairs that are located on the head when the wig is worn on the head is configured to project toward the head (Figure 12 at 28b and Col 3, Lines 50-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lane, as applied to claims 1-8 above, in view of Moorhead (US Pat # 3794933).
In regards to claims 9-16, Lane teaches hairs to be cut, but does not teach the hairs are cut to a tapered shape. However, Moorhead teaches that hairs should be tapered in shape (Col 6, Lines 67-69). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hairs of the device of Lane to be tapered, as taught by Moorhead, in order to provide a more natural looking hair.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772    

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772